CARL EUGENE EADDY V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-387-CR





CARL EUGENE EADDY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

Appellant Carl Eugene Eaddy appeals from the trial court’s order denying his request for DNA testing.  In one issue, appellant contends the trial court erred in failing to require the State to account for potential evidence under article 64.02.  
Tex. Code Crim. Proc. Ann. 
art. 64.02(2) (Vernon Supp. 2003).  The record shows that the State filed an affidavit of Glenda Clark, custodian of records for the Fort Worth Police Department, stating that the State is not and never was in possession of any DNA evidence.  
See id.
 art. 64.02(2)(B); 
Cravin v. State
, 95 S.W.3d 506, 511 (Tex. App.—Houston [1
st
 Dist.] 2002, pet. ref’d) (holding State’s response that it is not in possession of DNA evidence is “sufficient for the court to find that the evidence does not exist”).  As a result, the trial court did not err in denying appellant’s request for DNA testing.  We overrule appellant’s sole point.

We affirm the trial court’s judgment.	



PER CURIAM

PANEL F:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  May 8, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.